

117 HR 467 IH: Protecting Patient Access to Lifesaving COVID–19 Drugs Act of 2021
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 467IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Gonzalez of Ohio (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Families First Coronavirus Response Act and the CARES Act to require group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage, without cost sharing, of certain COVID–19 antibody treatments.1.Short titleThis Act may be cited as the Protecting Patient Access to Lifesaving COVID–19 Drugs Act of 2021. 2.Requiring group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage, without cost sharing, of certain COVID–19 antibody treatments(a)In generalSection 6001(a) of the Families First Coronavirus Response Act (42 U.S.C. 1320b–5 note) is amended—(1)in the matter preceding paragraph (1), by inserting (or, in the case of items and services described in paragraph (3), beginning on or after the date of the enactment of the Protecting Patient Access to Lifesaving COVID–19 Drugs Act of 2021) after this Act; and(2)by adding at the end the following new paragraph:(3)Items consisting of monoclonal antibody infusions (as specified by the Secretary) approved, cleared, or otherwise authorized by the Food and Drug Administration needed for the treatment of COVID–19 in individuals with positive COVID–19 test results, including services for the administration of such items..(b)Reimbursement for treatmentsSection 3202 of the CARES Act (42 U.S.C. 256b note) is amended—(1)in the header, by inserting and antibody treatments after testing;(2)in subsection (a), in the matter preceding paragraph (1), by inserting or antibody treatment, as applicable, after diagnostic testing; and(3)in subsection (b)—(A)in the header, by inserting and antibody treatments after testing; and(B)in paragraph (1)—(i)by inserting or antibody treatment after diagnostic test; and(ii)by inserting or treatment (including the administration of such treatment) after such test. 